DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/03/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitations "the first length" and “the second length” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. It is further unclear if Applicant intends these first and second lengths to be the same as or different from the “length[s] along the first[/second] direction[s]” and, if they are the same, which one maps to which. For the purpose of this Office Action, “the first length” is interpreted as “a first length which may be different from or the same as either the lengths along the first or second direction” and “the second length” is interpreted as “a second length which may be different from or the same as either the lengths along the first or second direction”

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (US 2014/0315363 A1).
Regarding claim 1, Balakrishnan discloses an integrated circuit structure (Fig. 3), comprising:
a substrate (“substrate” in Abstract);
a six transistor (6T) static random access memory (SRAM) bit cell (200) on the substrate, the bit cell comprising: first and second active regions (202’s, ¶ 0027, see annotated copy of Fig. 3, below) parallel along a first direction of the substrate; and
first, second, third, and fourth gate lines (208, see annotated copy of Fig. 3, below) over the first and second active regions, the first second, third and fourth gate lines parallel along a second direction of the substrate, the second direction perpendicular to the first direction (see Fig. 3).

    PNG
    media_image1.png
    506
    903
    media_image1.png
    Greyscale

Regarding claim 3, the first and second active regions are in first and second silicon fins, respectively (¶ 0027).
Regarding claim 5, the 6T SRAM bit cell has a length along the first direction and a length along the second direction (see Fig. 3), and a first length (length along the long axis of 200 in Fig. 3, which is the same as the length in second direction) is greater than a second length (length along the short axis of 200 in Fig. 3, which is the same as the length in the first direction).

Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al. (US 9,824,748 B1).
Regarding claim 1, Zang discloses an integrated circuit structure (Fig. 3), comprising:
a substrate (“substrate” in Abstract);
a six transistor (6T) static random access memory (SRAM) bit cell (110B in Fig. 3) on the substrate, the bit cell comprising: first and second active regions (Rx2 and Rx4, respectively) parallel along a first direction of the substrate; and

Regarding claim 2, the first active region is a N-type doped active region (Col. 8, Ln. 29), and the second active region is a P-type doped active region (Col. 8, Ln. 31-32).
Regarding claim 4, all individual ones of the first, second, third, and fourth gate lines are continuous between the first and second active region (see Fig. 3).
Regarding claim 6, individual ones of the second, third, and fourth gate lines are spaced apart from one another by trench contact lines (PC1 in Fig. 3, more clearly seen in the cross section of Fig. 5) parallel along the second direction of the substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826